Exhibit 4.49 SECURITY AGREEMENT This SECURITY AGREEMENT (this “Agreement”), dated as of February 14, 2008,by and among Grantors listed on the signature pages hereof and those additional entities that hereafter become parties hereto by executing the form of Supplement attached hereto as Annex 1 (collectively, jointly and severally, the “Grantors” and each, individually, a “Grantor”), and ABLECO FINANCE LLC, in its capacity as administrative agent for the Lender Group (in such capacity, together with its successors, the “Agent”). W I T N E S S E T H: WHEREAS, pursuant to that certain Credit Agreement dated as of July 17, 2007 as amended by Amendment No.1 to Credit Agreement, dated as of the date hereof (as amended, restated, supplemented, or otherwise modified from time to time, including all schedules thereto, the “Credit Agreement”) by and among Bairnco Corporation (“Parent”), each of Parent’s Subsidiaries identified on the signature pages thereto (such Subsidiaries, together with Parent, are referred to hereinafter each individually as a “Borrower”, and individually and collectively, jointly and severally, as “Borrowers”), the lenders party thereto as “Lenders” (“Lenders”), and Agent, the Lender Group has agreed to make certain financial accommodations available to Borrowers from time to time pursuant to the terms and conditions thereof, and WHEREAS, Agent has agreed to act as agent for the benefit of the Lender Group in connection with the transactions contemplated by the Credit Agreement and this Agreement, and WHEREAS, in order to induce the Lender Group to enter into the Credit Agreement and the other Loan Documents and to induce the Lender Group to make financial accommodations to Borrowers as provided for in the Credit Agreement, Grantors have agreed to (i) enter into the Guaranty (as hereinafter defined), pursuant to which the Grantors guarantied the payment of the Secured Obligations (as hereinafter defined), subject to certain limitations set forth in the Guaranty and (ii) grant a continuing security interest in and to the Collateral in order to secure the prompt and complete payment, observance and performance of, among other things, the Secured Obligations, subject to the terms and conditions of the Intercreditor Agreement (as hereinafter defined), and NOW, THEREFORE, for and in consideration of the recitals made above and other good and valuable consideration, the receipt, sufficiency and adequacy of which are hereby acknowledged, the parties hereto agree as follows: 1.Defined Terms. All capitalized terms used herein (including in the preamble and recitals hereof) without definition shall have the meanings ascribed thereto in the Credit Agreement.Any terms used in this Agreement that are defined in the Code shall be construed and defined as set forth in the Code unless otherwise defined herein or in the Credit Agreement; provided, however, that if the Code is used to define any term used herein and if such term is defined differently in different Articles of the Code, the definition of such term contained in Article 9 of the Code shall govern. In addition to those terms defined elsewhere in this Agreement, as used in this Agreement, the following terms shall have the following meanings: (a)“Account” means an account (as that term is defined in the Code). (b)“Account Debtor” means an account debtor (as that term is defined in the Code). (c)“Books” means books and records (including each Grantor’s Records indicating, summarizing, or evidencing such Grantor’s assets (including the Collateral) or liabilities, each Grantor’s Records relating to such Grantor’s business operations or financial condition, and each Grantor’s goods or General Intangibles related to such information). (d)“Borrower” and “Borrowers” have the respective meanings specified therefor in the recitals to this Agreement. (e)“Chattel Paper” means chattel paper (as that term is defined in the Code) and includes tangible chattel paper and electronic chattel paper. (f)“Code” means the New York Uniform Commercial Code, as in effect from time to time; provided, however, that in the event that, by reason of mandatory provisions of law, any or all of the attachment, perfection, priority, or remedies with respect to Agent’s Lien on any Collateral is governed by the Uniform Commercial Code as enacted and in effect in a jurisdiction other than the State of New York, the term “Code” shall mean the Uniform Commercial Code as enacted and in effect in such other jurisdiction solely for purposes of the provisions thereof relating to such attachment, perfection, priority, or remedies. (g)“Collateral” has the meaning specified therefor in Section 2. (h)“Commercial Tort Claims” means commercial tort claims (as that term is defined in the Code), and includes those commercial tort claims listed on Schedule 1 (“Commercial Tort Claims”). (i)“Copyrights” means copyrights and copyright registrations, and also includes (i) the copyright registrations and recordings thereof and all applications in connection therewith of the Grantors, (ii) all reissues, continuations, extensions or renewals thereof, (iii) all income, royalties, damages and payments now and hereafter due or payable under and with respect thereto, including payments under all licenses entered into in connection therewith and damages and payments for past or future infringements or dilutions thereof, (iv) the right to sue for past, present and future infringements and dilutions thereof, (v) the goodwill of each Grantor’s business symbolized by the foregoing or connected therewith, and (vi) all of each Grantor’s rights corresponding thereto throughout the world. (j)“Credit Agreement” has the meaning specified therefor in the recitals to this Agreement. (k)“Deposit Account” means a deposit account (as that term is defined in the Code). (l)“Equipment” means equipment (as that term is defined in the Code). - 2 - (m)“Existing Credit Agreements” means, collectively, the Wachovia Credit Agreement and the Steel Partners Credit Agreement, as each such agreement may be amended from time to time. (n)“Existing Lenders” means the financial institutions that are parties to the Existing Credit Agreements from time to time as lenders. (o) “General Intangibles” means general intangibles (as that term is defined in the Code) and, in any event, includes payment intangibles, contract rights, rights to payment, rights arising under common law, statutes, or regulations, choses or things in action, goodwill (including the goodwill associated with any Trademark, Patent, or Copyright), Patents, Trademarks, Copyrights, URLs and domain names, industrial designs, other industrial or Intellectual Property or rights therein or applications therefor, whether under license or otherwise, programs, programming materials, blueprints, drawings, purchase orders, customer lists, monies due or recoverable from pension funds, route lists, rights to payment and other rights under any royalty or licensing agreements, including Intellectual Property Licenses, infringement claims, computer programs, information contained on computer disks or tapes, software, literature, reports, catalogs, pension plan refunds, pension plan refund claims, insurance premium rebates, tax refunds, and tax refund claims, interests in a partnership or limited liability company which do not constitute a security under Article 8 of the Code, and any other personal property other than Commercial Tort Claims, money, Accounts, Chattel Paper, Deposit Accounts, goods, Investment Related Property, Negotiable Collateral, and oil, gas, or other minerals before extraction. (p)“Grantor” and “Grantors” have the meanings specified therefor in the recitals to this Agreement. (q)"Guaranty" means the Limited General Continuing Guaranty, dated as of the date hereof, made by each Grantor in favor of the Agent. (r)“Guaranty Event of Default” means the occurrence of (i) an Event of Default under Section 7.4 and Section 7.5 of the Credit Agreement or (ii) any other Event of Default and, in the case of this clause (ii), if such Event of Default exists twelve (12) months after the date of its occurrence. (s)“Intellectual Property” means Patents, Copyrights, Trademarks, the goodwill associated with such Trademarks, trade secrets and customer lists, and Intellectual Property Licenses. (t)“Intellectual Property Licenses” means rights under or interests in any Patent, Trademark, Copyright or other Intellectual Property, including software license agreements with any other party, whether the applicable Grantor is a licensee or licensor under any such license agreement. (u)"Intercreditor Agreement" means the Intercreditor and Subordination Agreement, dated as of the date hereof, by and among Agent, Wachovia and Steel Partners and acknowledged and consented to by each Grantor, as amended, supplemented, restated or otherwise modified from time to time. - 3 - (v)“Inventory” means inventory (as that term is defined in the Code). (w)“Investment Related Property” means (i) investment property (as that term is defined in the Code), and (ii) all of the following (regardless of whether classified as investment property under the Code): all Pledged Interests. (x)"Loan Documents" means (i) the Loan Documents (as defined in the Credit Agreement), (ii) the Guaranty, (iii) the Intercreditor Agreement, (iv) this Agreement, and (v) any mortgages, pledges, hypothecations, certificates, Copyright Security Agreements, Patent Security Agreements, or Trademark Security Agreements entered into or delivered in connection with this Agreement. (y)“Negotiable Collateral” means letters of credit, letter-of-credit rights, instruments, promissory notes, drafts, and documents. (z)“Patents” means patents and patent applications, and also includes (i) the patents and patent applications of the Grantors, (ii) all renewals thereof, (iii) all income, royalties, damages and payments now and hereafter due or payable under and with respect thereto, including payments under all licenses entered into in connection therewith and damages and payments for past or future infringements or dilutions thereof, (iv) the right to sue for past, present and future infringements and dilutions thereof, and (v) all of each Grantor’s rights corresponding thereto throughout the world. (aa)"Permitted Liens" means (i) the Liens incurred pursuant to this Agreement, (ii) the Liens incurred pursuant to the Wachovia Credit Agreement, or any replacement financing or other refinancing, and any security agreements or other documents related thereto, and (iii) the Liens permitted pursuant to the Wachovia Credit Agreement (as in effect on the date hereof), as such agreement may be amended from time to time. (bb)“Pledged Interests” means all of each Grantor’s right, title and interest in and to all of the Stock now or hereafter owned by such Grantor, regardless of class or designation, including all substitutions therefor and replacements thereof, all proceeds thereof and all rights relating thereto, also including any certificates representing the Stock, the right to receive any certificates representing any of the Stock, all warrants, options, share appreciation rights and other rights, contractual or otherwise, in respect thereof, and the right to receive dividends, distributions of income, profits, surplus, or other compensation by way of income or liquidating distributions, in cash or in kind, and cash, instruments, and other property from time to time received, receivable, or otherwise distributed in respect of or in addition to, in substitution of, on account of, or in exchange for any or all of the foregoing. (cc)“Proceeds” has the meaning specified therefor in Section 2. (dd)“Real Property” means any estates or interests in real property now owned or hereafter acquired by any Grantor and the improvements thereto. (ee)“Records” means information that is inscribed on a tangible medium or which is stored in an electronic or other medium and is retrievable in perceivable form. - 4 - (ff)“Secured Obligations” shall have the meaning ascribed to the term “Guarantied Obligations” in the
